UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                 No. 98-4420

FORREST WILLIAM HAMM,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Benson E. Legg, District Judge.
(CR-97-6-L)

Submitted: December 22, 1998

Decided: January 25, 1999

Before WIDENER and WILKINS, Circuit Judges, and HALL,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

James Wyda, Acting Federal Public Defender, Baltimore, Maryland,
for Appellant. Lynne A. Battaglia, United States Attorney, Tarra
DeShields, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Forrest Hamm pled guilty to possession with intent to distribute
cocaine, conditioned upon his right to appeal the district court's
denial of his motion to suppress evidence seized during a traffic stop.
On appeal, Hamm challenges the district court's finding that his con-
tinued detention following the stop until a drug-sniffing dog was
brought to the scene was reasonable. Finding no error, we affirm.

The reasonableness of a search or seizure is a legal conclusion
which we review de novo. The factual findings underlying the legal
conclusions are reviewed for clear error. See United States v. Rusher,
966 F.2d 868, 873 (4th Cir. 1992). Hamm does not challenge the dis-
trict court's findings of fact which showed that he was stopped for
speeding by Maryland State Trooper Steven Jones on Interstate 95 in
Maryland just after midnight on December 12, 1996.*

Trooper Jones testified that several aspects of Hamm's behavior
during initial questioning had created a reasonable suspicion of
unlawful activity. Hamm stated that the person who rented the vehicle
he was driving, Mark Hamlin, was a Maryland resident. In contrast,
the rental agreement listed a Florida's driver's license for Hamlin. In
addition, the rental agreement listed the same address in Miami, Flor-
ida for both Hamm and Hamlin. It also listed identical license num-
bers for both Hamm and Hamlin. After Jones questioned Hamm about
Hamlin's residency, Hamm changed his story and stated that Hamlin
rented the vehicle because Hamlin would receive a corporate dis-
count. Hamm had an unusual travel itinerary, flying from Miami to
Baltimore and then driving to Newark. Though Hamm related to
_________________________________________________________________
*After Hamm passed Jones who was sitting in the median, Hamm hit
the brakes and slowed from 75 miles per hour in a 65 zone to 52 miles
per hour.

                    2
Jones that he had gone to Newark for a funeral, Hamm stayed ten
days after the funeral. Hamm first told Jones that the funeral was for
his grandmother, but then changed his story and stated it was for a
friend's grandmother. Hamm had difficulty providing the name of the
deceased.

After Jones observed these events, he received a report of Hamm's
criminal history from the radio dispatcher whom he had called in the
course of writing a warning citation for Hamm. The dispatcher
reported that Hamm had a past arrest for a narcotics violation. When
asked about his past criminal history, Hamm was evasive about his
past arrest and conviction. During the time that Hamm was stopped,
Hamm appeared to be unusually nervous. The district court found that
all of this suspicious behavior occurred during the period of time in
which Jones was constitutionally permitted to detain and question
Hamm. The court also found that the reasonable suspicion generated
by Hamm's behavior justified Jones' decision to detain Hamm while
a canine was brought to the scene.

The dog alerted in the area of the trunk of the car. Jones then
searched the vehicle and discovered twenty bricks of cocaine.

Hamm concedes that Jones had the authority to detain him for
speeding. His primary argument is that the district court erred in find-
ing that the behavior it identified gave rise to the requisite reasonable
suspicion necessary for Jones to continue to detain him and subject
his car to the canine sniff. Hamm also claims that the district court
erred in relying upon his answers to Jones' questions about his prior
arrest record. He contends that these questions exceeded the scope of
the traffic stop.

Hamm correctly notes that absent consent to do more, a routine
traffic stop permits an officer to detain a motorist only for the limited
purposes of requesting a driver's license and vehicle registration, run-
ning a computer check, and issuing a citation. See Rusher, 966 F.2d
at 876. Here, however, once Hamm failed to produce a valid registra-
tion certificate, Jones was entitled to investigate further without vio-
lating the dictates of Rusher. The factors cited by the district court
which manifested themselves prior to Jones asking Hamm about his
prior arrest record created the reasonable suspicion to support the

                     3
criminal history check and the related questioning. See United States
v. Finke, 85 F.3d 1275, 1280 (7th Cir. 1996). Hamm's answers up to
that point raised the suspicion that he could be driving a vehicle while
not authorized to do so.

Hamm's prior arrest for a drug offense and his evasive answers
about his arrest record provided additional grounds for Jones to rea-
sonably suspect that Hamm was involved in serious criminal activity.
While any one factor identified by Jones may not be proof of illegal
conduct and may be consistent with innocent travel, the district court
properly considered all factors as a whole in making a reasonable sus-
picion determination. See United States v. Sokolow, 490 U.S. 1, 9
(1989). Upon the factual findings made by the district court, we have
no difficulty concurring that Jones' decision to extend the length of
Hamm's detention beyond the original traffic stop to obtain a drug-
sniffing dog for further investigation did not offend constitutional
requirements. See Rusher, 966 F.2d at 876-77 (further detention for
questioning requires reasonable suspicion of serious crime).

Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the Court, and argument would not aid the decisional pro-
cess.

AFFIRMED

                    4